OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
An administrative penalty must be upheld unless it “is so disproportionate to the offense . . . as to be shocking to one’s sense of fairness,” thus constituting an abuse of discretion as a matter of law (Matter of Pell v Board of Educ., 34 NY2d 222, 237 [1974] [internal quotation marks omitted]). Under the circumstances of this case, it cannot be concluded, as a matter of law, that the penalty of demotion shocks the judicial conscience. Petitioner’s remaining contentions lack merit.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.